DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “controller” featured in claims 8, 9 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 9-11 and 14 are objected to because of the following informalities:  
In re claim 9, the preamble of the claim reads “The system of claim 9…” rendering the limitation as written to be improper because a claim cannot dependent from itself. It seems likely that this claim should instead be written to dependent from claim 8 so the preamble should probably read “The system of claim 8…” Therefore, in light of compact prosecution claim 9 will be examined as being dependent from claim 8. 
In re claims 10 and 11, due to their dependency on claim 9 which is in improper form, it is unclear whether these claims should also be dependent from claim 8 or if they are written with the dependency as intended by the applicant. Therefore, in light of compact prosecution claims 10 and 11 will be examined as being dependent from claim 8. 
In re claim 14, the limitation “operating a first burner at a first firing rate, the first burner being mounted in one of the end walls and producing a first flame having a second length” should probably read “operating a first burner at a first firing rate, the first burner being mounted in one of the end walls and producing a first flame having a first length.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gangoli et al. (US 20160348970 A1).
In re claim 1, Gangoli discloses a method of melting a charge in a double-pass tilt rotary furnace ([0006]; FIG. 8: 100), the furnace having a chamber (inside of 108) bounded by a generally cylindrical wall (108) with an axis extending from a closed end to an open end (axis from middle of 102 to middle of 103), and a door configured to cover the open end ([0003]; 102), the method comprising: 
adding a charge containing solids into the chamber (FIG. 12-14: 105); 
rotating the furnace in a direction of rotation about the axis ([0108]: “rotate the furnace about its axis”);
operating a first burner (FIG. 12: lower burner element of 11) at a first firing rate (firing rate of lower burner element), the first burner being mounted in a lower portion of the door (lower burner element mounted in lower half of 102) and producing a first flame having a length (length of 112a); 
operating a second burner (upper burner element of 11) at a second firing rate (firing rate of upper burner element), the second burner being mounted in an upper portion of the door above the lower portion of the door (upper burner element mounted in upper half of 102 above lower half of 102) and producing a second flame having a length (length of 112b), the second flame being distal from the charge relative to the first flame (FIG. 12); 
exhausting combustion gases resulting from the first flame and the second flame through a flue positioned in the door above the charge (FIG. 8: 110); 
in an initial phase when the solids in the charge impede development of the first flame ([0109-0110]), controlling the second firing rate to be greater than the first firing rate ([0103-0111]; FIG. 11B); and 
in an later phase after melting of the solids in the charge sufficiently that development of the first flame is not impeded ([0109-0110]), controlling the first firing rate to be greater than the second firing rate ([0103-0111]; FIG. 11A);
However, in so far as Gangoli does not explicitly state “the first burner being mounted in a lower portion of the door” and “the second burner being mounted in an upper portion of the door above the lower portion of the door,” claim 1 is further rejected under 35 U.S.C. 103, as set forth below. 
In re claim 8, Gangoli discloses a multi-burner system (FIG. 12: upper and lower burner elements) for melting charge in a double-pass rotary furnace ([0006]; FIG. 8: 100) having chamber (inside of 108) bounded by a generally cylindrical wall (108), an axis extending from a closed end to an open end (axis from middle of 102 to middle of 103), a door configured to cover the open end ([0003]; 102), and a direction of rotation ([0108]), the chamber containing a charge, comprising: 
a first burner (lower burner element of 11) mounted in a lower portion of the door (lower burner element mounted in lower half of 102) and positioned to direct a first flame having a length into the chamber (length of 112a); 
a second burner (upper burner element of 11) mounted in an upper portion of the door (upper burner element mounted in upper half of 102) and positioned to direct a second flame having a length into the chamber (length of 112b) distal from the charge relative to the first flame (FIG. 12); 
a flue (FIG. 8: 110) positioned in the upper portion of the door (110 positioned in upper half of 102) to exhaust from the chamber combustion gases resulting from the first flame and the second flame ([0092]); and 
a controller (FIG. 2A-B: 190) programmed to operate the first burner at a first firing rate and a first stoichiometry (Abstract; [0103-0104]) and to operate the second burner at a second firing rate and a second stoichiometry (Abstract; [0103-0104]), as a function of a phase of a melt operation in the furnace ([0111-0112]), wherein in an initial phase when the solids in the charge impede development of the first flame, the second firing rate is greater than the first firing rate ([0103-0111]; FIG. 11B), and wherein in an later phase after melting of the solids in the charge sufficiently that development of the first flame is not impeded, the first firing rate is greater than the second firing rate ([0103-0111]; FIG. 11A).  
However, in so far as Gangoli does not explicitly state “a first burner mounted in a lower portion of the door” and “a second burner mounted in an upper portion of the door,” claim 8 is further rejected under 35 U.S.C. 103, as set forth below. 
Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niehoff (DE 102013017943 A1), which references are made to an English machine translation (see DE102013017943_translation.pdf). 
In re claim 14, Niehoff discloses a method of melting a charge in a single-pass furnace ([0038]; FIG. 1: melting 105 in 100) the furnace (100) having a chamber (inside of 100) bounded by a first end wall (101a), a second end wall (102a), and at least one side wall joining the first end and the second end (side walls of 100 connecting 101a and 102a), the method comprising: 
adding a charge containing solids into the chamber ([0038]); 
operating a first burner (110) at a first firing rate ([0039]; firing rate of 110), the first burner being mounted in one of the end walls (mounted into 101a) and producing a first flame (113) having a second length (length of 113); 
operating a second burner (120) at a second firing rate ([0039]; firing rate of 120), the second burner being mounted in one of the end walls (mounted in 102a) and producing a second flame (123) having a second length (length of 123); 
exhausting combustion gases resulting from the first flame and the second flame through a flue positioned in one of the end walls ([0035]; 102 positioned in 102a); - 15-08045ZP USA 
in an initial phase when the solids in the charge impede development of at least one of the first flame and the second flame, controlling at least one of the first firing rate and the second firing rate to minimize heat loss out the flue and overheating of the furnace ([0020-0023]); and 
in an later phase after melting of the solids in the charge sufficiently that development of the first flame and second flame are not impeded, controlling the first firing rate and the second firing rate to maximize heat transfer to the charge ([0024-0027]).  
In re claim 15, Niehoff discloses a multi-burner system (FIG. 1: 110 and 120) for melting charge ([0038]; FIG. 1: melting 105 in 100) in a single-pass furnace (100) having chamber (inside of 100) bounded by a first end wall (101a), a second end wall (102a), and at least one side wall (side walls of 100 between 101a and 102a), the chamber containing a charge, comprising: 
a first burner (110) mounted in one of the end walls (mounted into 101a) and positioned to direct a first flame (113) having a first length (length of 113) into the chamber (directs 113 into inside of 100); 
a second burner (120) mounted in one of the walls (mounted into 102a) and positioned to direct a second flame (123) having a second length (length of 123) into the chamber (directs 123 into inside of 100); 
a flue (102) positioned in one of the end walls (102 positioned in 102a) to exhaust from the chamber combustion gases resulting from the first flame and the second flame ([0035]); and 
a controller (150) programmed to operate the first burner at a first firing rate (firing rate of 110) and a first stoichiometry ([0014]; [0036]; [0043]; stoichiometry determined by amount of 114) and to operate the second burner at a second firing rate (firing rate of 120) and a second stoichiometry ([0014]; [0036]; [0043]; stoichiometry as determined by amount of 124), as a function of a phase of a melt operation in the furnace ([0022-0027]), wherein in an initial phase when the solids in the charge impede development of the first flame ([0023]), the second firing rate is greater than the first firing rate ([0023-0024]), and wherein in an later phase after melting of the solids in the charge sufficiently that development of the first flame is not impeded ([0025]), the first firing rate is greater than the second firing rate ([0025]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gangoli et al. (US 20160348970 A1) in view of Goldbach et al. (EP 2843340 A1) which references are made to using an English machine translation (see EP2843340_translation.pdf), in further view of Docquier (US 20090311639). 
In re claim 1, Gangoli discloses a method of melting a charge in a double-pass tilt rotary furnace ([0006]; FIG. 8: 100), the furnace having a chamber (inside of 108) bounded by a generally cylindrical wall (108) with an axis extending from a closed end to an open end (axis from middle of 102 to middle of 103), and a door configured to cover the open end ([0003]; 102), the method comprising: 
adding a charge containing solids into the chamber (FIG. 12-14: 105); 
rotating the furnace in a direction of rotation about the axis ([0108]: “rotate the furnace about its axis”);
operating a first burner (FIG. 12: lower burner element of 11) at a first firing rate (firing rate of lower burner element of 11), … and producing a first flame having a length (length of 112a); 
operating a second burner (upper burner element of 11) at a second firing rate (firing rate of upper burner element of 11), … and producing a second flame having a length (length of 112b), the second flame being distal from the charge relative to the first flame (FIG. 12); 
exhausting combustion gases resulting from the first flame and the second flame through a flue positioned in the door above the charge (FIG. 8: 110); 
in an initial phase when the solids in the charge impede development of the first flame ([0109-0110]), controlling the second firing rate to be greater than the first firing rate ([0103-0111]; FIG. 11B); and 
in an later phase after melting of the solids in the charge sufficiently that development of the first flame is not impeded ([0109-0110]), controlling the first firing rate to be greater than the second firing rate ([0103-0111]; FIG. 11A);
Gangoli does not explicitly disclose:
… the first burner being mounted in a lower portion of the door
… the second burner being mounted in an upper portion of the door above the lower portion of the door
Goldbach teaches an analogous method of melting a charge (FIG. 1: 101) in a rotary furnace (100) having a chamber bounded by a generally cylindrical wall (chamber of 100 which contains 101) with an axis extending from a closed end to an open end (axis from middle of 102 to middle of closed end of chamber of 100), and a door configured to cover the open end (102), comprising a first burner (120) mounted in a lower portion of the door (portion of door where 120 is mounted in) and a second burner (110) mounted in an upper portion of the door (portion of door where 110 is mounted in) above the lower portion of the door (110 mounted above 120). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second burners of Gangoli such that they have separate housings and therefore are mounted to a lower portion and upper portion of the door respectively, as taught by Goldbach, because the use of one or more burners with variable flame orientation serves to increase the coverage of the charge by horizontal travel of the flame ([0078] of Docquier). Additionally, this is considered to be an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)) in so much as it would not have modified the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).
Regarding the limitations “the first burner being mounted in a lower portion of the door” and “the second burner being mounted in an upper portion of the door” criticality has not been demonstrated (see [0056] of applicant’s specification) and therefore appears to be an arbitrary design consideration which fails to patentably distinguish over Gangoli in view of Goldbach in further view of Docquier which establishes mounting a first and second burner on a lower and upper portion of a rotary furnace door, respectively because it would increase the coverage of the charge by horizontal travel of the flame ([0078] of Docquier). 
It should be noted that Gangoli discloses that the first and second burners can be located either in one house or spilt among more than one housing ([0006]). 
In re claim 2, Gangoli discloses during the initial phase, operating the first burner and the second burner such that the first flame length is less than the second flame length ([0077]; [0091-0092]; [0101]; FIG. 3; FIG. 11B; FIG. 17A).  
In re claim 3, Gangoli discloses wherein at least one of fuel (FIG. 2A-B: F1) and oxidizer (F2) are staged in the first burner ([0069]; [0104-0105]; F1 and F2 staged in lower burner element), and the first flame length is controlled by adjusting a staging ratio of the first burner ([0006]; [0077]; [0082]).  
In re claim 4, Gangoli discloses wherein at least one of fuel (FIG. 2A-B: F1) and oxidizer (F2) are staged in the second burner ([0069]; [0104-0105]; F1 and F2 staged in upper burner element), and the second flame length is controlled by adjusting a staging ratio of the second burner ([0006]; [0077]; [0082]).  
In re claim 5, Gangoli discloses operating the second burner to produce a flame having high momentum with a velocity of at least 250 ft/s ([0072]; FIG. 11B: second burner active).  
In re claim 7, Gangoli discloses operating the first burner fuel-rich ([0105]) to produce a reducing first flame ([0092]; FIG. 11B); and operating the second burner stoichiometrically ([0069]; [0082]; [0105]).  
In re claim 8, Gangoli discloses a multi-burner system (FIG. 12: upper and lower burner elements) for melting charge in a double-pass rotary furnace ([0006]; FIG. 8: 100) having chamber (inside of 108) bounded by a generally cylindrical wall (108), an axis extending from a closed end to an open end (axis from middle of 102 to middle of 103), a door configured to cover the open end ([0003]; 102), and a direction of rotation ([0108]), the chamber containing a charge, comprising: 
a first burner (lower burner element of 11) … positioned to direct a first flame having a length into the chamber (length of 112a); 
a second burner (upper burner element of 11) … positioned to direct a second flame having a length into the chamber (length of 112b) distal from the charge relative to the first flame (FIG. 12); 
a flue (FIG. 8: 110) positioned in the upper portion of the door (110 positioned in upper half of 102) to exhaust from the chamber combustion gases resulting from the first flame and the second flame ([0092]); and 
a controller (FIG. 2A-B: 190) programmed to operate the first burner at a first firing rate and a first stoichiometry (Abstract; [0103-0104]) and to operate the second burner at a second firing rate and a second stoichiometry (Abstract; [0103-0104]), as a function of a phase of a melt operation in the furnace ([0111-0112]), wherein in an initial phase when the solids in the charge impede development of the first flame, the second firing rate is greater than the first firing rate ([0103-0111]; FIG. 11B), and wherein in an later phase after melting of the solids in the charge sufficiently that development of the first flame is not impeded, the first firing rate is greater than the second firing rate ([0103-0111]; FIG. 11A).  
Gangoli does not explicitly disclose:
a first burner mounted in a lower portion of the door
a second burner mounted in an upper portion of the door 
Goldbach teaches an analogous method of melting a charge (FIG. 1: 101) in a rotary furnace (100) having a chamber bounded by a generally cylindrical wall (chamber of 100 which contains 101) with an axis extending from a closed end to an open end (axis from middle of 102 to middle of closed end of chamber of 100), and a door configured to cover the open end (102), comprising a first burner (120) mounted in a lower portion of the door (portion of door where 120 is mounted in) and a second burner (110) mounted in an upper portion of the door (portion of door where 110 is mounted in) above the lower portion of the door (110 mounted above 120). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second burners of Gangoli such that they have separate housings and therefore are mounted to a lower portion and upper portion of the door respectively, as taught by Goldbach, because the use of one or more burners with variable flame orientation serves to increase the coverage of the charge by horizontal travel of the flame ([0078] of Docquier). Additionally, this is considered to be an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)) in so much as it would not have modified the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).
Regarding the limitations “the first burner being mounted in a lower portion of the door” and “the second burner being mounted in an upper portion of the door” criticality has not been demonstrated (see [0056] of applicant’s specification) and therefore appears to be an arbitrary design consideration which fails to patentably distinguish over Gangoli in view of Goldbach in further view of Docquier which establishes mounting a first and second burner on a lower and upper portion of a rotary furnace door, respectively because it would increase the coverage of the charge by horizontal travel of the flame ([0078] of Docquier). 
It should be noted that Gangoli discloses that the first and second burners can be located either in one house or spilt among more than one housing ([0006]). 
In re claim 9, Gangoli discloses wherein the controller is programmed to control the first flame length to be shorter than the second flame length during the initial phase of the melt operation ([0077]; [0091-0092]; [0101]; FIG. 3; FIG. 11B; FIG. 17A).  
In re claim 10, Gangoli discloses wherein at least one of fuel (FIG. 2A-B: F1) and oxidizer (F2) are staged in the first burner ([0069]; [0104-0105]; F1 and F2 staged in lower burner element), and the first flame length is controlled by adjusting a staging ratio of the first burner ([0006]; [0077]; [0082]).  
In re claim 11, Gangoli discloses wherein at least one of fuel (FIG. 2A-B: F1) and oxidizer (F2) are staged in the second burner ([0069]; [0104-0105]; F1 and F2 staged in upper burner element), and the second flame length is controlled by adjusting a staging ratio of the second burner ([0006]; [0077]; [0082]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gangoli et al. (US 20160348970 A1) in view of Goldbach et al. (EP 2843340 A1), which references are made to using an English machine translation (see EP2843340_translation.pdf), in further view of Evans (US 20060199125 A1).  
In re claim 13, Gangoli lacks:
wherein the furnace door is split such that the lower portion and upper portion can be opened independently.  
Evans teaches an analogous rotary furnace (FIG. 1: 10) having a chamber bounded by a generally cylindrical wall (12) with an axis extending from a closed end to an open end (axis extending from 13 to 14), and a door (FIG. 6a: 18) configured to cover the open end ([0062]). The furnace door is split (19a and 19b) such that the lower portion and upper portion can be opened independently ([0062-0063]). Additionally, a burner is provided on one of the halves of the furnace door ([0063]; FIG. 6d: 30 on 19b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper and lower portions of the door of Gangoli such that they are split so that they can be opened independently, as taught by Evans, because there is less risk of oxygen entering the furnace, which could contaminate the atmosphere, and because the furnace is maintained in a closed state during its operation, heat losses are reduced ([0015] of Evans). 
Such a modification would yield wherein the furnace door of Gangoli “is split such that the lower portion and upper portion can be opened independently.”
Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In re claim 6, the prior art of record discloses wherein as a result of the direction of rotation a submerging interface is formed wherein the cylindrical wall rotates into the charge and an emerging interface is formed wherein the cylindrical wall rotates out from the charge, but not in combination with wherein the first burner and the second burner are positioned closer to the submerging interface than the emerging interface and wherein the flue is positioned closer to the emerging interface than the submerging interface. 
In re claim 12, the prior art of record discloses a submerging interface is formed wherein the cylindrical wall rotates into the charge and an emerging interface is formed wherein the cylindrical wall rotates out from the charge, but not in combination with wherein the first burner and the second burner are positioned closer to the submerging interface than the emerging interface and wherein the flue is positioned closer to the emerging interface than the submerging interface.  
Conclusion
See PTO-892: Notice of References Cited
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY MARIE KOPP whose telephone number is (571) 272-6509. The examiner can normally be reached M-F 7:30am-5:00pm. First Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY MARIE KOPP/Examiner, Art Unit 3762                                                                                                                                                                                                        /EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762